Fourth Court of Appeals
                               San Antonio, Texas
                                     October 23, 2018

                                   No. 04-18-00528-CV

                 IN THE INTEREST OF R.S.G., ET AL. CHILDREN,

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01615
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court